udgment, *29Supreme Court, New York County (Franklin Weissberg, J.), entered June 21, 1994, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a persistent violent felony offender, to concurrent terms of 15 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility of witnesses and reliability of identification testimony. Concur— Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.